DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed on 03/17/2020, is acknowledged.

3.  Claims 1-3, 6, 9, 12-17, 37-38, 41, 50, 52-56 are pending and being acted upon presently.


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions

4.  Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


5.  In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-3, 6, 9, 12-17, 37, drawn to an antigen binding unit comprising a light chain CDR and a heavy chain CDR, wherein the antigen binding unit (a) specifically binds to CD47; (b) induces phagocytosis of cells expressing CD47 upon binding to CD47; and (c) lacks the ability to induce substantial hemagglutination when mixed with red blood cells at a concentration range of 1.5 ng/ml to 30 µg/ml of the antigen binding unit.

Group II, claims 38 and 41, drawn to an isolated nucleic acid encoding an antigen binding unit and host cells.

Group III, claims 50-56, drawn to a method of treating a cancer in a subject with the antigen binding unit.
 

6.  The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The invention of Group I was found to have no special technical feature that defined the contribution over the prior art of Petrova et al (AACR, 106th Annual Meeting 2015, Abstract #4271, April 2015 ) (see entire document).

Petrova et al teaches anti-CD47 antibody, 2D3 mAb (i.e., comprising VH and VL CDRs), does not agglutinate human RBCs at a concentration of 3 µM to 5 pM (i.e., for IgG mAb (0.45 µg/ml to 0.8 pg/ml)).  Petrova et al teaches that CD47 binds to SIRPα on the surface of macrophages and delivers a “do not eat”  signal to suppress phagocytosis. Accordingly, an antibody that prevents the CD47-SIRPα interaction induces phagocytosis.   It is also noted that Petrova et al teaches mAb B6H12 lacks the ability to induce substantial hemagglutination of RBCs at a concentration that fall within the claimed range of 1.5ng/ml to 30 µg/ml.  Also, the term “substantial hemagglutination” would qualify mAb B6H12 to read on the instant claims when compared to mAb BRIC126.  

    PNG
    media_image1.png
    213
    650
    media_image1.png
    Greyscale


Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention.




Species Election

5.  This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

(i) If any one of Groups I-III is elected, Applicant is required to elect a particular CD47 antigen binding unit comprising 6 CDRs, 3 CDRs from the VL and 3 CDRs form VH (e.g., SEQ ID NOs: 4, 8, 21 and 25, 32, 38 ) such as the one recited in claims 12-14.  Applicant is further required to elect a particular anti-CD47 antibody for the comparison/ competition  (e.g., SEQ ID NO: 240 and 241). These are distinct species because their structures and modes of action are different which, in turn, address different therapeutic endpoints. In addition, these species are not obvious variants of each other based on the current record.  These Species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

(ii) If Group III is elected, Applicant is required to elect a particular cancer (e.g., hematological cancer or a solid tumor) such as the one recited in claim 52. These species are distinct because the pathological conditions differ in etiologies and therapeutic endpoints, and represent patentably distinct subject matter.

(iii) If Group III is elected, Applicant is required to elect a method with or without an additional therapeutic antibody such as the one recited in claims 54-55. These species are distinct because the pathological conditions differ in etiologies and therapeutic endpoints, and represent patentably distinct subject matter.



Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is required under 35 U.S.C 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

6.  The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

7.  Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 7, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644